Citation Nr: 0215116	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  90-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a degenerative 
joint disease of the lumbosacral spine.  

2.  Entitlement to service connection for refractive error of 
the eye. 

3.  Entitlement to service connection for allergic 
conjunctivitis.  

4.  Entitlement to service connection for nicotine 
dependence.  

5.  Entitlement to service connection for shingles.

6.  Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the cervical spine.

7.  Entitlement to a rating higher than 10 percent for pain 
disorder. 

8.  Entitlement to a rating higher than 10 percent for 
gastritis with diverticulitis of the colon.

9.  Entitlement to a rating higher than 10 percent for 
hypertension.

10.  Entitlement to a compensable rating for allergic 
rhinitis/sinusitis

11.  Entitlement to a rating higher than 20 percent for 
postoperative hemorrhoids.

12.  Entitlement to an extension of temporary total 
convalescent rating.

13.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and I. D.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served as a member of the Arkansas National 
Guard from January 1969 to October 1983, including several 
periods of active duty and active duty for training.

This case initially came before the Board from decisions 
rendered by the Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Specifically, 
claims for service connection for an eye condition and a 
conjunctivitis condition were denied in a November 1989 
rating decision (RD), and were subsequently remanded by the 
Board in April 1991.

Subsequently, the RO issued a March 1994 rating decision 
holding that new and material evidence had not been received 
to reopen a claim for a cervical spine disability.  By means 
of a February 1995 rating decision, the RO held that new and 
material evidence had not been received sufficient to reopen 
a gastrointestinal disorder, to include duodenitis, peptic 
ulcer disease, gastritis and gastroenteritis.  In this 
February 1995, a claim for service connection for sinusitis 
was denied.  By means of a June 1997 rating decision, a claim 
for service connection for allergic rhinitis was denied.  
Lastly, the RO denied the claims for service connection for 
depression, on a secondary basis due to a spine disorder; for 
a nicotine dependence disorder; for hypertension, on a 
secondary basis due to nicotine dependence; and for a lumbar 
spine condition in a December 1998 rating decision.  

There have been a number of RO hearings.  A Travel Board 
hearing was held in October 1999.  

In July 2000, the Board issued a decision which reopened the 
veteran's claims of service connection for a cervical spine 
disorder and a gastro-intestinal disorder.  The Board's July 
2000 decision also denied service connection for a cervical 
spine disorder, a back disorder, depression, peptic ulcer 
disease, gastro-intestinal disorder, eye condition, 
conjunctivitis, sinusitis, allergic rhinitis, nicotine 
dependence, and hypertension.  The Board also held that an 
independent medical expert's opinion was not warranted.  The 
issues of entitlement to service connection for a shingles 
disorder, entitlement to an increased evaluation for a status 
post operative hemorrhoid disability, and for entitlement to 
a TDIU were remanded to the RO for further development. 

Pursuant to a March 2001 Appellee's Unopposed Motion for 
Remand and to Stay Proceedings, the Court issued an April 
2001 Order, vacating the part of the July 2000 Board decision 
that denied service connection for nicotine dependence and 
hypertension and the part of the decision that held that an 
independent medical expert's opinion was unwarranted.   In 
July 2001, the Court issued an Order revising it's April 2001 
Order to vacate that part of the Board decision denying 
claims for service connection and an independent medical 
expert's opinion. 

In May 2001, the RO issued a rating decision that granted a 
temporary total evaluation (100 percent) because of treatment 
for a service-connected condition requiring convalescence for 
the period January 19, 2001 to March 1, 2001.  The veteran 
subsequently appealed this decision seeking an extension of 
the applicable period. 

In October 2001, the Board remanded these claims for 
additional development in line with the Court's April 2001 
Order, including compliance with the Veterans Claims 
Assistance Act of 2000.  

In June 2002, the RO issued a decision that: granted service 
connection for degenerative arthritis, cervical spine, with 
spur formation and foraminal encroachment, and assigned 
thereto an initial disability evaluation of 20 percent, 
effective May 20, 1997;  granted service connection for pain 
disorder associated with both psychological factors and 
medical conditions, and assigned thereto an initial 
disability evaluation of 10 percent, effective May 20, 1997; 
granted service connection for gastritis with diverticulitis 
of the colon, and assigned thereto an initial disability 
evaluation of 10 percent, effective October 24, 1994; granted 
service connection for hypertension, and assigned thereto an 
initial disability evaluation of 10 percent, effective 
November 19, 1997; granted service connection for allergic 
rhinitis/sinusitis, and assigned thereto a noncompensable 
disability evaluation; and denied service connection for 
optic neuropathy.  The RO's decision also proposed a 
reduction in the rating assigned to the veteran's service-
connected prolapsed rectum, from 10 percent to 0 percent.

That same month, the RO issued a supplemental statement of 
the case (SSOC) which denied service connection for the 
following conditions: degenerative joint disease, L4-S1 
(formerly characterized as a lumbar back disorder and 
arthritis of the low back); refractive error of the eye 
(formerly characterized as an eye condition, to include as a 
residual of a cornea abrasion); allergic conjunctivitis; and 
nicotine dependence.  The SSOC further denied a rating higher 
than 20 percent for postoperative hemorrhoids with perirectal 
abscess and fissures.  It also denied entitlement to an 
extension of temporary total evaluation because of treatment 
for a service-connected condition requiring convalescence; 
and entitlement to a TDIU.


REMAND

In October 2002, the veteran informed the Board of his desire 
for a hearing before a Board member sitting at the RO (i.e., 
a Travel Board hearing).  Such a hearing must be scheduled by 
the RO. 38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).

In view of the foregoing, the case is remanded for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal. After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


